                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

LOGAN LANDRY                                            CIVIL ACTION

VERSUS                                                  NO. 17-8444

POSIGEN, INC. ET AL                                     SECTION "B"(5)

                           ORDER AND REASONS

     Defendants Posigen, Inc. et al filed a motion for partial

summary judgment on damages. Rec. Doc. 95. Plaintiffs filed a

response in opposition, and a second response in opposition upon

the Court’s continuance of the submission deadline. Rec. Doc. 159,

Rec. Docs. 186. Defendants sought, and were granted, leave to file

a reply. Rec. Doc. 180.

     For the reasons discussed below,

     IT IS ORDERED that defendants’ motion for partial summary

judgment on damages is GRANTED in part and DENIED in part.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     This case arises from an employment contract dispute between

plaintiff Logan Landry and defendants PosiGen Inc, et al over

whether defendants PosiGen violated plaintiff Landry’s employment

contract by failing to pay him bonuses, award stock options, and

forcing him to commute to New Orleans for work. In their amended

complaint,   plaintiffs   bring   federal   Racketeer   Influenced    and

Corrupt Organizations (RICO) claims against defendants, alleging

that defendant Thomas Neyhart, owner, president, and director of


                                   1
PosiGen of Louisiana LLC, has been running a number of fraud

schemes involving submitting false tax credit requests to the

federal government, fraudulently inducing BLG to sell its customer

lists and assets to PosiGen La, and forcing Landry to participate

in the tax credit fraud scheme. Rec. Doc. 12. The facts of

defendants’ alleged scheme are laid out in greater detail in an

earlier Order and Reasons issued by this Court and are incorporated

by reference here. Rec. Doc. 54.

     This Court previously granted in part and denied in part

defendants’ motion to dismiss the amended complaint. Rec. Doc. 29.

Among other things, this Court held that plaintiffs could not base

their breach of contract claim on unpaid bonuses as Landry’s

written employment contract did not obligate defendants to pay him

bonuses. Rec. Doc. 54 at 17.

     Defendants    filed      the   instant   motion   for   partial   summary

judgment on damages, arguing that plaintiffs were not entitled to

recover certain categories of damages sought in their complaint.

Specifically, defendants assert that the following categories of

damages sought by plaintiffs should be denied: 1) over $4 million

for the value of BLG assets lost when plaintiffs were fraudulently

induced   by   Neyhart   to    sell   BLG’s   assets    to   PosiGen   LA   for

$244,975.05; 2) approximately $120,000 for the amount in stock

options/bonuses that PosiGen LA never paid to Landry as part of

the fraudulently induced agreements that plaintiffs entered into;

                                       2
3) $16,000 or the equivalent of enough Delta Sky Miles to cover

the average mileage cost of (2) first class tickets, or 200,000

miles; 4) severe emotional distress caused by having to commute

from Houma, Louisiana to New Orleans, Louisiana for work; and 5)

attorney’s fees. Rec. Doc. 95 at 2. In support of their motion,

Defendants argue that plaintiffs have no evidence to prove that

BLG’s assets were worth more than what PosiGen paid for them and

that BLG and PosiGen LA have already settled all disputes relating

to the value of the assets. Id. Defendants also assert that

plaintiffs are not entitled to recover unpaid bonuses, attorney’s

fees, or emotional distress damages as a matter of law. Id. at 2-

3.   Finally, defendants aver that plaintiffs do not have a legal

basis to recover the value of any Delta Sky Miles. Id. at 2.

     Plaintiffs oppose defendants’ motion for summary judgment,

asserting that there is sufficient evidence in the record to

demonstrate that genuinely disputed material facts exist as to

whether defendants paid less than fair market value for BLG’s

assets. Rec. Doc. 186 at 9-12. Plaintiffs also assert that they

are entitled to recover the value of unpaid bonuses, unpaid Delta

Sky Miles, attorney’s fees and non-pecuniary damages such as for

emotional distress or mental anguish. Id. at 12-21.

                     THE PARTIES’ CONTENTIONS

      Defendants seek summary judgment declaring that plaintiffs

are not entitled to recover the following categories of damages:

                                3
1) the value of BLG assets plaintiffs allege they lost when the

assets were allegedly sold below market value to PosiGen La; 2)

the value of bonuses that plaintiffs allege PosiGen La did not pay

to plaintiffs; 3) the value of Delta Sky Miles plaintiffs allege

they are owed; 4) damages for emotional distress; and 5) attorney’s

fees for plaintiff’s breach of contract or detrimental reliance

claims. Rec. Doc. 95 at 2.

     First, defendants assert that plaintiffs are not entitled to

recover damages relating to the alleged underpayment of BLG’s

assets because plaintiffs have no evidence to prove that the amount

PosiGen paid for BLG’s assets was below market value. Rec. Doc.

95-1 at 3. Defendants state that plaintiffs have not specified the

amount by which PosiGen allegedly underpaid for any particular

asset and the expert report provided by plaintiffs is not relevant

to this question as it does not provide a valuation of BLG’s

assets. Rec. Docs. 85-1 at 4, 180 at 2. Additionally, defendants

state that BLG and PosiGen La have already agreed to settle all

claims relating to the Asset Purchase Agreement (APA), and that

plaintiffs are barred from seeking to recover money for the assets

as they have not sought to set aside either the APA or the

Settlement Agreement. Rec. Doc. 95-1 at 5.

     Second, defendants argue that plaintiffs are not entitled to

recover any amount for unpaid bonuses as a matter of law because

of this Court’s Order and Reasons dismissing plaintiffs’ claim for

                                4
unpaid bonuses. Id. Defendants state that because this Court has

already     determined         that    defendants          were     not     contractually

obligated      to   pay   Landry      bonuses,      it     should   now     declare    that

plaintiffs are not entitled to recover the amount of any allegedly

unpaid bonuses as a matter of law. Id. at 6.

     Third, defendants argue that plaintiffs do not have a legal

claim for recovery of the value of any Delta Sky Miles because the

Amended    Complaint      states       that       defendants      never     confirmed    an

arrangement to provide Landry with the miles and therefore no

defendant was obliged to give him any Delta Sky Miles. Id.

     Fourth, defendants assert that plaintiffs are not entitled to

recover attorneys’ fees because a plaintiff is not legally entitled

to attorney’s fees for breach of contract and detrimental reliance

claims unless they are provided by the contract or a statute. Id.

at 7. Because Landry’s employment agreement with PosiGen La does

not provide for him to recovery attorney’s fees and there is no

statutory basis for the recovery of attorney’s fees, defendants

argue that the Court should declare that plaintiffs’ attorneys’

fees are not recoverable as a matter of law. Id.

     Fifth, defendants state that plaintiffs are not entitled to

recover emotional distress damages on their remaining claims for

breach    of   contract,       RICO,    or    detrimental         reliance.      Id.   7-9.

Defendants reference the argument in their pending motion for

summary    judgment       on    liability,         which    states        that   emotional

                                              5
distress damages are not typically available in breach of contract

actions except where the contract was intended to gratify a non-

pecuniary interest, or the breach was intended to aggrieve the

feelings of the other party. Rec. Doc. 94-1 at 22-23. Because this

case is not among the rare breach of contract cases that meet this

requirement, and Landry cannot prove that he suffered financially

as a result of his commute since defendants paid for his car note

and reimbursed his fuel, defendants argue that plaintiffs are not

entitled to emotional distress damages as a matter of law. Id.

Defendants state that RICO plaintiffs can only recover for injuries

to business or property and courts have held that mental suffering

is not a proper basis of recovery because it is not an injury to

business    or   property.   Id.   at    8.      Defendants   also    argue     that

Louisiana courts have interpreted La. Civ. Code art. 1967, which

governs    detrimental     reliance     claims,     as    limited    to   economic

damages and not including damages for emotional distress. Id. at

9.

      Plaintiffs dispute defendants’ characterizations and argue

that they have met their burden of demonstrating that a genuine

dispute of material facts exists at the summary judgment stage and

therefore    should   be   permitted        to   seek    damages    for   all   five

categories. 1 Rec. Doc. 186. First, plaintiffs argue that a genuine


1 Plaintiffs argue that defendants’ motion for summary judgment is premature
because of recently provided discovery. Given the magistrate judge’s ruling
on the discovery dispute referenced in the instant motion, this argument

                                        6
issue of material fact exists in the record regarding the issue of

whether PosiGen La paid less than fair market value for BLG’s

assets. Rec. Doc. 186 at 9. Plaintiffs assert that the supplemental

report provided by their expert Ralph Litolff calculated the fair

market   value    of    a     100%    interest     in    BLG   at    approximately

$1,251,995.00 to $1,878,659.00 and the fair market value of a

31.67%    interest      in     BLG    at       approximately      $396,507.00      to

$594,971.00. Id. Additionally, plaintiffs state that defendants’

chief legal officer, Ben Norwood, stated in his deposition that

plaintiffs and defendants had different opinions on the valuation

of BLG assets and that PosiGen did not include certain assets in

its ultimate valuation. Id. Landry also stated in his deposition

that he agreed to sell BLG assets to PosiGen below market price as

part of a career compensation package. Id. at 9-10. Therefore,

plaintiffs    aver     that   there    is      clear   evidence     in   the   record

demonstrating a genuine issue of material fact as to whether

defendants paid less than fair market value for BLG assets and

summary judgment is improper. Id. at 10. Plaintiffs also argue

that the Settlement and Final Payment Release agreement they

entered into with PosiGen does not bar their claim for damages as

it only concerned the payments still owed to plaintiffs pursuant

to the BLG asset purchase agreement. Id. The agreement does not



fails and this Court will consider defendants’ motion for partial summary
judgment on damages.

                                           7
affect plaintiffs’ argument that the asset purchase agreement

itself is invalid as they were fraudulently induced into entering

it. Id.

      Second, plaintiffs argue that they are entitled to recover

the value of unpaid bonuses under their RICO and detrimental

reliance claims. Id. at 12. Plaintiffs assert that this Court’s

prior Order and Reasons only dismissed their claim for unpaid

bonuses in relation to Landry’s breach of contract claim and

therefore their claim for unpaid bonuses as it relates to other

existing claims is still viable. Id. at 13.

      Third, plaintiffs assert that they are genuine issues of

material fact exist regarding the value of the unpaid Delta Sky

Miles and Landry’s entitlement to recover the value of these miles.

Id.   at   14.   Plaintiffs   argue   the   paragraphs   in   their   Amended

complaint that defendants allege acknowledge that defendants were

not obliged to give plaintiffs Delta Sky Miles were misconstrued

and do not actually relate to the agreement regarding Delta Sky

Miles. Id. Therefore, plaintiffs assert that they are entitled to

the Delta Sky Miles, and that their expert has provided evidence

as to the value of the Miles. Id. at 14-15.

      Fourth, plaintiffs assert that they are entitled to recover

attorneys’ fees pursuant to their RICO claim. Id. at 15. Plaintiffs

state that they are only asserting a claim for attorneys’ fees

under RICO and not under their breach of contract or detrimental

                                      8
claims, and therefore defendants’ objections are irrelevant. Id.

at 16.

      Fifth, plaintiffs argue that non-pecuniary damages, such as

damages for emotional distress or mental anguish, are recoverable

under Louisiana law in a suit for fraud. Id. Plaintiffs state that

the   crux   of    their   case    is   the   allegation    of   fraud    against

defendant, for which Louisiana law allows the recovery of damages

for emotional distress. Id. at 17. Plaintiffs assert that Mr.

Landry suffered emotional distress related to the time he was

forced to spend away from his family because of his lengthened

commute and resulting from defendants’ fraudulent actions. Id. at

20-21.

                              LAW AND ANALYSIS

      Summary      judgment   is    appropriate     when     “the     pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      When   the    movant    bears     the   burden   of    proof,      it   must

“demonstrate the absence of a genuine issue of material fact” using

                                         9
competent summary judgment evidence. Celotex, 477 U.S. at 323. But

“where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). When the

movant meets its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618.

     A. Plaintiffs have not demonstrated a genuine dispute of

          material fact as to the alleged underpayment of BLG’s

          assets

     Plaintiffs    have   not     demonstrated   that   a   genuine   dispute

exists in the record as to the alleged underpayment of BLG’s

assets.    In   their   amended    complaint,    plaintiffs    allege   that

defendants induced them to sell BLG assets, including physical

assets and its customer lists and customer leads, “for below market

cost.” Rec. Doc. 12 at 9. Plaintiffs cite three pieces of evidence

in support of their contention that a genuine dispute exists as to

whether PosiGen La underpaid for BLG’s assets. First, plaintiffs

assert that the supplemental report issued by their expert Ralph

Litolff provides a valuation of a 100% interest in BLG and a 31.67%

interest in BLG. Rec. Doc. 186 at 9. Although defendants have a

pending motion to exclude Litolff’s testimony at trial, the report

                                      10
is not relevant to the issue before the Court presently. As

defendants        note,    Litolff’s      supplemental        report    provides        a

valuation of an interest in BLG, which does not affect plaintiffs’

allegations about defendants paying below fair market value for

BLG’s assets. Neither party alleges that defendants purchased an

interest     in    BLG,   but    rather   that     assets,    including      physical

equipment     and    customer      lists,      were    sold      by   plaintiffs        to

defendants.       Therefore,     the    relevant      consideration     would      be    a

valuation of the assets themselves. Neither Litolff’s report, nor

any   other    document     in    the   record,       provides    evidence    of    the

difference in value between what defendants paid for BLG’s assets

and the fair market value of those assets. Second, plaintiffs

assert that Norwood, defendants’ Chief Legal Officer, testified

during his deposition that there were pieces of BLG equipment that

did not have value or use to PosiGen La. Rec. Doc. 186-9 at 2.

Again, this does not provide evidence that PosiGen underpaid

plaintiffs for their assets. Plaintiffs are seeking damages for

the value of BLG’s assets they allege they lost when the assets

were sold to PosiGen La. The proffered testimony of Norwood, which

may   show    that   the    parties     had    different      uses    and   therefore

different personal valuations of the assets, does not provide

evidence that the amount PosiGen paid BLG for its assets was less

than its actual worth. Rec. Doc. 186 at 9. Third, plaintiffs assert

that in his declaration Landry stated that he sold the BLG assets

                                          11
below market price.        Rec. Doc. 186-4 at 2. The Fifth Circuit has

held that a “nonmovant must go beyond the pleadings and designate

specific facts that prove that a genuine issue of material fact

exists.” Peterson v. Brookshire Grocery Co., 2018 WL 5920410, at

*2 (5th Cir. 2018) (citing Hathaway v. Bazany, 507 F.3d 312 (5th

Cir. 2007)). Plaintiffs’ repetition of their allegation in the

pleading does not prove that a genuine issue of material fact

exists because it provides no evidence of the actual or market

value of BLG’s assets. Furthermore, “a party cannot defeat summary

judgment with conclusory allegations, unsupported assertions, or

presentation of only a scintilla of evidence.” Peterson at 2.

Plaintiffs offer no support for their assertion, and therefore

their conclusory allegation concerning the value of BLG assets is

not sufficient to defeat summary judgment. Because plaintiffs bear

the burden of proof at trial, defendants “may merely point to an

absence of evidence” to succeed on a motion for summary judgment.

Lindsey, 16 F.3d at 618. Defendants have successfully shown that

plaintiffs have provided no evidence as to the fair market value

of   BLG   assets,   and     therefore    have   not   met   their   burden   of

establishing a genuine dispute as to material fact. Therefore,

summary judgment in favor of defendants is proper as to this

category of damages.

      Because the Court finds that defendants have met their burden,

it   is    not   necessary    to   consider      defendants’   argument   that

                                         12
plaintiffs’ settlement agreement bars them from recovering damages

for the BLG assets.

     B. Plaintiffs may be entitled to recover unpaid bonuses

     Plaintiffs have provided sufficient evidence to demonstrate

a genuine dispute of material fact as to their claim for damages

relating   to   unpaid   bonuses   under   their   RICO   and   detrimental

reliance claims. Defendants argue in the instant motion that

because of this Court’s previous Order and Reasons finding that

Landry’s employment contract did not obligate defendants to pay

him bonuses, it should now declare that plaintiffs are not entitled

to recover the amount of any alleged unpaid bonuses as a matter of

law. Rec. Doc. 95-1 at 5-6. In the previous Order and Reasons,

this Court held that “because the employment contract does not

obligate Defendants to pay Landry bonuses, Plaintiffs cannot base

their breach of contract claim on unpaid bonuses.” Rec. Doc. 54 at

17. However, as plaintiffs note in their opposition, the Court’s

order did not prevent plaintiffs from seeking damages for unpaid

bonuses on claims other than their breach of contract claim. In

fact, in a footnote, this Court noted that although Landry’s

employment contract does not entitle him to performance bonuses,

plaintiffs plead various other times when Landry was promised bonus

payments. Id. at 20, FN1. Therefore, this Court stated that “while

Landry cannot rely on the employment contract to support a claim

for unpaid bonuses, Plaintiffs still state a claim for detrimental

                                    13
reliance   based   on   Landry’s   reasonable    reliance    on    subsequent

promises.” Id.

      Plaintiffs assert that Landry is entitled to recover the value

of unpaid bonuses under his RICO and detrimental reliance claims.

Rec. Doc. 186 at 12. Defendants dispute this, arguing that the

alleged unpaid bonuses are not “harm occasioned as a result of the

predicate acts” of plaintiffs’ RICO claim and that plaintiffs

cannot prove that Landry lost the right to receive bonuses based

on his reliance on any alleged misrepresentation. Rec. Doc. 180 at

5.   Plaintiffs    argue   that    there   is   evidence    in    the   record

demonstrating that genuine issues of material fact exist as to

whether they may recover damages for unpaid bonuses on their RICO

claims and detrimental reliance claims. Specifically, plaintiffs

cite to Landry’s deposition testimony in which he testified that

the parties negotiated for stock and bonus, and exhibits indicating

that bonuses may have been agreed to by the parties. Id. at 13. A

review of the record shows that plaintiffs have demonstrated,

albeit minimally, that a genuine factual issue exists as to whether

defendants promised plaintiffs the payment of bonuses. Plaintiffs

provide copies of a letter from defendants referencing a “bonus

program”, Rec. Doc. 186-5 at 32, and email correspondence between

Landry and defendants in which Landry discusses a “bonus of 30%

salary”, Rec. Doc. 186-5 at 45. At this stage, plaintiffs do not

need to prove that defendants owed Landry bonuses, they simply

                                     14
need to demonstrate that there exists a genuine dispute as to a

material fact. Plaintiffs have provided sufficient evidence in the

record to demonstrate that such a dispute exists. This Court

previously only held that PosiGen La did not have a contractual

obligation to pay Landry bonuses, not that defendants had not

promised to pay Landry bonuses at another time. Therefore, if the

Court ultimately finds that defendants did owe Landry bonuses,

then plaintiffs may have a claim for damages under their RICO or

detrimental reliance claim. It is not for the Court to weigh the

sufficiency of plaintiffs’ evidence at this stage, no matter how

weak that evidence may appear. Because a genuine dispute exists,

plaintiffs may proceed past the summary judgment stage.

     C. Plaintiffs have no legal basis to claim recovery of Delta

       Sky Miles

     Plaintiffs provide no legal basis to claim the value of Delta

Sky Miles as damages. Plaintiffs reference Delta Sky Miles in

paragraphs 98 and 99 of their amended complaint. Rec. Doc. 12 at

17-18. In paragraph 98 plaintiffs allege that Neyhart offered

Landry a settlement agreement during breakfast on August 1, 2016

that included, among other things, “$16,000 or the equivalent of

enough Delta Sky Miles to cover the average mileage cost of (2)

first class tickets, or 200,000 miles.” Id. at 17. Plaintiffs

assert in Paragraph 99 that Neyhart did not confirm the full

agreement   in   writing   but   sent    “an   email   to   PosiGen’s   Human

                                    15
Resources Department, instructing that Landry would be compensated

for his 2014 bonus in the form of six (6) first class domestic

Delta Airline tickets. . .” Id. at 18. In Paragraph 101, plaintiffs

then state that “since Neyhart never confirmed the 2016 arrangement

and neither Posigen nor Neyhart fulfilled their end of the bargain,

the compromise is no longer in effect and Landry requests the full

amount.” Id. In their opposition plaintiffs state that paragraph

101 does not relate to the agreement regarding Delta Sky Miles

described in paragraphs 98 and 99. The Court does not see any other

way to read paragraph 101, which specifically references the 2016

arrangement,       except    as   related       to   the   paragraphs   immediately

preceding it that discuss the 2016 conversation in which Neyhart

allegedly promised to compensate Landry with Delta Sky Miles.

Plaintiffs do not provide any further explanation in their response

as to what other 2016 agreement paragraph 100 might be referencing.

Therefore, a logical reading of plaintiffs’ Amended Complaint

indicates that plaintiffs are pleading that the 2016 compromise in

which Neyhart allegedly promised Delta Sky Miles as compensation

to Landry is not in effect and Landry instead is seeking the full

compensation he believes he is owed for his work. The Amended

Complaint does not demonstrate a basis for plaintiffs’ claim for

the   value   of    the     Delta    Sky   Miles      as   damages   and   therefore

defendants    are    granted        summary     judgment    on   this   category   of

damages.

                                           16
        D. Plaintiffs may be entitled to recover attorneys’ fees

          pursuant to their RICO claim

        Plaintiffs may be entitled to recover attorneys’ fees under

their RICO claim. Defendants argue in the instant motion that

plaintiffs are not entitled to recover attorneys’ fees on their

breach     of   contract     or    detrimental     reliance   claims,   which

plaintiffs do not dispute in their response. Rather, plaintiffs

assert that their claim for attorneys’ fees arises under their

RICO claims pursuant to 18 U.S.C. § 1964(c). The statute states

that:

     Any person injured in his business or property by reason
     of a violation of section 1962 of this chapter may sue
     therefor in any appropriate United States district court
     and shall recover threefold the damages he sustains and
     the cost of the suit, including a reasonable attorney’s
     fee, except that no person may rely upon any conduct
     that would have been actionable as fraud in the purchase
     or sale of securities to establish a violation of section
     1962

18 U.S.C. § 1964(c) (emphasis added).

Therefore, if plaintiffs succeed on their RICO claims, they

will be entitled to recover attorneys’ fees from defendants.

Defendants’     motion     for    summary    judgment   concerning   this

category of damages is denied.

        E. Plaintiffs may not recover emotional distress damages on a

          fraud claim

        Plaintiffs are not entitled to recover emotional distress

damages on a fraud claim. Defendants argue in the instant motion

                                        17
that plaintiffs are not entitled to recover damages for alleged

emotional distress based on their breach of contract, RICO, or

detrimental reliance claims. Rec. Doc. 95-1 at 7-8. Plaintiffs do

not dispute this in their response but rather argue that they can

recover non-pecuniary damages, such as for mental anguish, under

their claim for fraud. Rec. Doc. 186 at 16. Defendants reject this

argument, stating that plaintiffs did not state a claim for fraud

in their Amended Complaint, and if they had, it would have been

time-barred as was their earlier fraudulent inducement claim that

this Court dismissed as time-barred. Rec. Doc. 180 at 6-7. As

defendants     note,    this    Court   dismissed     plaintiffs’    fraudulent

inducement claim, in which plaintiffs alleged that they had been

fraudulently induced into selling BLG’s assets below market rate,

because it was brought after the one-year prescriptive period had

elapsed. Rec. Doc. 54 at 21. Therefore, plaintiffs are not entitled

to   damages    based    on    this   fraud    claim.     As   defendants   note,

plaintiffs have not pled another claim for fraud, and if they had,

those would similarly have been time-barred as it has been longer

than a year since plaintiffs allege Landry learned of defendants’

fraudulent activities or was required to commute to New Orleans,

Louisiana.     Therefore,      plaintiffs     are   not   entitled   to   recover




                                        18
damages for emotional distress and defendants are granted summary

judgment on this category of damages.        2


     New Orleans, Louisiana, this 8th day of March, 2019.




                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




2 Although plaintiffs do not explicitly state that they seek emotional
distress damages on their breach of contract claim, in their opposition they
reference the fact that Louisiana state courts have held that mental anguish
damages are recoverable in breach of contract cases “when the contract . . .
is intended to gratify a nonpecuniary interest . . . [or] when the obligor
intended, through his failure, to aggrieve the feelings of the oblige.” Rec.
Doc. 186 at 17. Plaintiffs offer no evidence that Mr. Landry’s employment
contract with PosiGen was intended to gratify a nonpecuniary interest or that
defendants intended to aggrieve his feelings, and therefore are not entitled
to recover damages on this basis either.

                                     19
